DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 14-17 in the reply filed on 07/01/2021 is acknowledged.

Claims 10-13 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Hatori et al. (US 2010/075559).
	Regarding claim 1, Hatori discloses a thermoplastic polyurethane-based elastomer foaming layer optionally comprising an acrylic soft resin (0103), the acrylic soft resin including polyvinyl chloride (0066).
	Regarding claim 2, Hatori teaches the polyurethane having a shore A hardness of 65 to 90 and preferably 70 to 80 (0062), anticipating the claimed Shore A hardness of 50 to 80.
	Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.
	Regarding claim 7, Hatori teaches the composition further including plasticizer (0104).
	Regarding claim 9, Hatori teaches the foam for use in a synthetic leather for an automobile interior (0002).

Claims 1, and 6-9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 5,776,993).
	Regarding claim 1, Shin discloses a PVC foam composition comprising PVC and at least one type of compound including thermoplastic urethane elastomer (column 1, lines 10-25).
	Regarding claim 6, Shin teaches in which the foam layer includes TPU in an amount of 1 to 90 parts by weight based on 100 parts by weight of PVC (column 3, lines 20-25), in examples 30-34 (Table 1) the amount of TPU added ranges from 5 to 40 parts by weight, anticipating the claimed 1 to 50 parts by mass.
	Regarding claim 7, Shin teaches the foam including plasticizer (column 2, lines 3-5).
	Regarding claim 8, Shin teaches the addition of 30 to 100 parts by weight of plasticizer per 100 parts by weight PVC (Table 1), specifically 80 parts by weight to 100 parts by weight PVC in the examples 30-34 which include the TPU, anticipating the claimed 40 to 90 parts by mass
	Regarding claims 6 and 8, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.
Regarding claim 9, Shin does not expressly teach the foamed resin layer for use in a synthetic leather for an automobile interior, however, this recitation is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of Hatori.
	Regarding claim 2, Shin discloses the limitations of claim 1 as discussed above. Shin does not disclose a Shore A hardness of the TPU.
	Hatori, in the analogous field of synthetic leather for automobiles (0002) discloses a foamed resin composition comprising thermoplastic polyurethane elastomer (0103) the polyurethane having a Shore A hardness of 65 to 90, overlapping the claimed Shore A hardness of 50 to 80.

	Regarding claim 15, Shin teaches in which the foam layer includes TPU in an amount of 1 to 90 parts by weight based on 100 parts by weight of PVC (column 3, lines 20-25), in examples 30-34 (Table 1) the amount of TPU added ranges from 5 to 40 parts by weight, overlapping the claimed 1 to 50 parts by mass.
	Regarding claim 7, Shin teaches the foam including plasticizer (column 2, lines 3-5).
	Regarding claim 8, Shin teaches the addition of 30 to 100 parts by weight of plasticizer per 100 parts by weight PVC (Table 1), specifically 80 parts by weight to 100 parts by weight PVC in the examples 30-34 which include the TPU, overlapping the claimed 40 to 90 parts by mass.
Regarding the ranges discussed in claims 15 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatori  or Shin as applied to claim 1 above, and further in view of Suenaga et al. (US 2017/0190085).
	Regarding claim 3, Hatori or Shin disclose the limitations of claim 1 as discussed above. Hatori and Shin do not disclose an apparent density of the foam.
	Suenaga, in the analogous field of foamed layers for automobile interiors (0142), teaches a PVC containing foam having an apparent density of preferably 0.1 to 0.9 g/cm3 (0108), overlapping the claimed apparent density of 0.3 to 0.7 g/cm3.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of Hatori or Shin to have an apparent density of 0.1 to 0.9 g/cm3 as taught by Suenaga, to ensure excellent impact resistance and rigidity of the foamed layer (0108).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatori or Shin as applied to claim 1 above, and further in view of Bonner (US 3,503,907).
	Regarding claims 4 and 5, Hatori or Shin disclose the limitations of claim 1 as discussed above. Hatori and Shin do not disclose an average cell size for the foam or that it has a closed-cell structure.
	Bonner discloses a closed-cell polyvinyl chloride foam (column 1, lines 29-32) having an average pore size of 60 microns (column 12, lines 10-15), overlapping the claimed cell size of 50 to 250 µm.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Hatori as applied to claim 2 above, and further in view of Bonner.
	Regarding claim 14, modified Shin discloses the limitations of claim 2 as discussed above. Hatori and Shin do not disclose an average cell size for the foam or that it has a closed-cell structure.
	Bonner discloses a closed-cell polyvinyl chloride foam (column 1, lines 29-32).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the foam of modified Shin to be closed-cell, as taught by Bonner, to achieve a foam for use as a cushioning material (column 1, lines 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2000072914A disclosing a PVC-PU foam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781